JENNINGS, J.
On June 16, 1933, Alice Schaub appealed from an order of the Superior Court of Orange County declaring Ella Jacqueline Coon, a minor, to be free from the custody and control of Alice Mary Schaub and Jake Schaub, her parents, and depriving said parents *438of the custody of said minor and ordering that the said minor- be made a ward of the juvenile court and placed in the custody of Ely da De Long and Keith De Long, who had petitioned said court for the rendition of such judgment. The clerk’s transcript on appeal was filed in this court on June 30, 1933. As nothing further was filed, this court, on its own motion, on September 13, 1934, ordered appellant to show cause why her appeal should not be dismissed. No response has been made to this order and no briefs have been filed. Under the authority of section 1 of rule V of the Rules for the Supreme Court and District Courts of Appeal the appeal herein is therefore dismissed.
Barnard, P. J., and Marks, J., concurred.